Citation Nr: 1521976	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-34 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an extension of the delimiting date for education benefits under Chapter 30, Title 38, United States Code (Montgomery G.I. Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 through October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's request for an extension of the delimiting date for education benefits under Chapter 30, Title 38, United States Code (Montgomery G.I. Bill).  The Veteran has perfected a timely appeal of that denial.

The Veteran testified during a December 2014 Board hearing.  A transcript of that testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file contains an April 1999 letter received from counsel representing the Veteran in a claim for social security disability benefits that was pending at that time.  Although the record does not indicate whether the Veteran's claim was successful, it is nonetheless likely that the Veteran's social security file contains additional treatment records that pertain to the Veteran's ability to function in daily, social, academic, and occupational settings.  Hence, the records contained in the Veteran's social security file is likely to be highly relevant to the question of whether he was capable of pursuing an education prior to his delimiting date.  Accordingly, VA should undertake efforts to obtain the Veteran's social security records.  38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).

During his December 2014 Board hearing, the Veteran testified that he has been receiving ongoing VA medical treatment essentially since the time of his separation from service in October 1996.  Although the Veteran was unable to provide specific dates of treatment, he was able to identify treatment from the following VA Medical Centers (VAMC), in chronological order:  Hampton, Virginia; Decatur, Georgia; Durham, North Carolina; Washington, D.C.; Perry Point, Maryland; Wilmington, Delaware; and Coatesville, Pennsylvania.  The Board observes that the claims file contains only sporadic and isolated treatment records from VAMCs in Hampton, Winston-Salem, and Philadelphia.  Under the circumstances, VA must undertake efforts to obtain all available records for VA treatment received at each of the aforementioned locations since October 1996.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his request for an extension of the delimiting date for education benefits under Chapter 30, Title 38, United States Code (Montgomery G.I. Bill).  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to obtain his social security records and all available records for VA treatment since October 1996.  The Veteran should be advised that it remains his responsibility to cooperate with the development of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private treatment providers who have rendered treatment for his disabilities since October 1996.

2.  Obtain the Veteran's social security records.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Make efforts to obtain the records for all VA treatment received by the Veteran since October 1996 at the VAMCs in Hampton, Virginia; Decatur, Georgia; Durham, North Carolina; Washington, D.C.; Perry Point, Maryland; Wilmington, Delaware; and Coatesville, Pennsylvania, as well as the records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  Perform any other development deemed necessary.

5.  After completion of the above development, the Veteran's request for an extension of the delimiting date for education benefits under Chapter 30, Title 38, United States Code (Montgomery G.I. Bill) should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

